Exhibit 10.6

EXECUTION VERSION

GOVERNANCE ACKNOWLEDGEMENT

THIS GOVERNANCE ACKNOWLEDGEMENT (this “Acknowledgement”), effective as of
September 25, 2007 (the “Closing Date”), is made by and between LVB Acquisition
Holding, LLC, a Delaware limited liability company (“Holding”), its subsidiary,
LVB Acquisition, Inc., a Delaware corporation (“Parent”), and the wholly owned
subsidiary of Parent, and LVB Acquisition Merger Sub, Inc., an Indiana
corporation (“Merger Sub”, and together with Parent, the “Companies”).

RECITALS

WHEREAS, Blackstone Capital Partners V L.P., Blackstone Capital Partners V-AC
L.P., BCP V-S L.P., Blackstone Family Investment Partnership V L.P., Blackstone
Family Investment Partnership V-A L.P., Blackstone Participation Partnership V
L.P., GS Capital Partners VI Fund, L.P., GS Capital Partners VI GmbH & Co. KG,
GS Capital Partners VI Offshore Fund, L.P., GS Capital Partners VI Parallel,
L.P., KKR Biomet, LLC, TPG Partners IV, L.P., TPG Partners V, L.P., TPG FOF V-A,
L.P. and TPG FOF V-B, L.P. (collectively, the “Sponsors”) entered into the
Amended and Restated Limited Liability Company Operating Agreement of Holding
(as may be amended and restated, supplemented or otherwise modified from time to
time, the “LLC Agreement”);

WHEREAS, the LLC Agreement includes provisions relating to the Companies,
including, without limitation, preemptive rights, provisions regarding the
issuance and transfer of shares in the Companies as well as certain provisions
relating to the management and corporate governance of the Companies, including
the Sponsors’ rights to approve various corporate actions (collectively, as the
same may be amended from time to time in accordance with the terms of the LLC
Agreement, the “Companies Provisions”);

WHEREAS, the Companies and Biomet, Inc., an Indiana corporation (“Biomet”),
entered into an Agreement and Plan of Merger, dated as of December 18, 2006 (as
amended and restated as of June 7, 2007, and as may be amended and restated,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
pursuant to which Merger Sub will Merge with and into Biomet, with Biomet as the
surviving corporation (the “Merger”);

WHEREAS, pursuant to the Merger Agreement and by virtue of the Merger, Biomet
will assume, by operation of law, all of the liabilities and obligations of
Merger Sub, including all liabilities and obligations set forth in this
Acknowledgement;

WHEREAS, in connection with the Merger, the Sponsors and certain of their
affiliates will, on or after the Closing Date, enter into a Management Services
Agreement and a Registration Rights Agreement with the Companies and/or Biomet;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained in the Merger
Agreement, the Management Services Agreement, the Registration Rights Agreement
and the transactions contemplated thereby and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ACKNOWLEDGEMENT

Section 1. LLC Agreement. Notwithstanding anything permitted pursuant to the
constituent documents of the Companies, each Company (i) shall effectuate, and
shall cause its respective subsidiaries to effectuate, the terms of the
Companies Provisions as in effect from time to time and to the extent applicable
to such Company and/or its respective subsidiaries and (ii) shall not take or
commit to take, and shall not cause or permit any of its respective subsidiaries
to take or commit to take, any action that would be inconsistent with the
Companies Provisions as In effect from time to time.

Section 2. Notice. Holding hereby agrees that it will give prompt notice to each
of the Companies (at the address specified in the Management Services Agreement)
in the event of an amendment or any other alteration affecting any of the
Companies Provisions of the LLC Agreement.

Section 3. Termination. This Acknowledgement shall terminate automatically and
immediately upon the termination of the effectiveness of the last of the
Companies Provisions to be in full force and effect, whether in the LLC
Agreement or in any successor agreement contemplated thereby.

Section 4. Counterparts; Construction. This Acknowledgement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall together constitute one and the same
instrument.

Section 5. Governing Law. This Acknowledgement shall be governed by and
construed in accordance with the law of the State of Delaware applicable to
contracts made and to be performed entirely within that state.

Section 6. Binding Effect; Benefit. This Acknowledgement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns. Each of the Sponsors is an intended third-party
beneficiary of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Acknowledgement to be
executed on its behalf by its officers thereunto duly authorized, all as of the
date first above written.

 

LVB ACQUISITION HOLDING, LLC By:  

/s/ Stephen Ko

  Name:   Stephen Ko   Title:   Co-President

Governance Acknowledgement Agreement



--------------------------------------------------------------------------------

LVB ACQUISITION, INC. By:  

/s/ Stephen Ko

Name:   Stephen Ko Title:   Co-President LVB ACQUISITION MERGER SUB, INC. By:  

/s/ Stephen Ko

Name:   Stephen Ko Title:   Co-President

Governance Acknowledgement Agreement